Motion Granted; Order and Dissent to Order filed March 9, 2021.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00817-CV
                                  ____________

    KITTEN STRAHAN AND LEOPOLD SISTER PROPERTIES, LLC,
                          Appellants

                                       V.

    JAMES DEAVER SERVICES, INC. AND JAMES E. DEAVER, JR.,
                            Appellees


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 20-CV-0531

                                    ORDER

      On February 11, 2021, appellees filed an unopposed motion to substitute
counsel. The motion is GRANTED.




                                     /s/    Tracy Christopher
                                            Chief Justice

Panel Consists of Chief Justice Christopher and Justices Wilson and Spain. (Spain,
J., dissenting).